

117 HR 2983 IH: Readily Ending Debt Under Corporate Engagement Act of 2021
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2983IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Kinzinger (for himself and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow the deduction for interest paid on student loans without reduction for employer educational assistance.1.Short titleThis Act may be cited as the Readily Ending Debt Under Corporate Engagement Act of 2021 or the REDUCE Act of 2021.2.Student loan interest deduction not offset by employer educational assistance(a)In generalSection 221(d)(2)(A) of the Internal Revenue Code of 1986 is amended by striking 127,.(b)Change to denial of double benefit ruleSection 221(e)(1) of such Code is amended by striking , or for which an exclusion is allowable under section 127 to the taxpayer by reason of the payment by the taxpayer’s employer of any indebtedness on a qualified education loan of the taxpayer.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.